                 Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 1 of 12




     Name: 1<0 f'<'e,1               Os r\e r                 '
     Address: L(Cf O Jv              006 ~ l el.i, 0 T g,c/ 0lj 3
     Telephone:
                       385 t.1q 7 853 7                 1




                                         IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH - _ _ _ _ _DIVISION
                                                                                                              ii'."';:;,_,~·•,;-:''"'~ 1    ·:
                                                                                                              i,. il.L-""'"•"';:,,.,,., V




                Plaintiff,                                                                                    U.S. DISTFHCT COUFff
                                                                                             COMPLAINT
     v,                \lo('(e,"I 05\-\u
                  ½qo A) aoo~
                  Le_,~._·, U1             8½0 l/ 3                                        Case: 2:20-cv-00228
                                                                                           Assigned To : Benson, Dee
                                                                                           Assign. Date : 4/3/2020
                                                                                           Description: Ostler v. US Postal Service
                Defendant(s).
          U\f\',\-eJ     5    \.-19\,\-e,:) poc,/-o. \ Sc,,c\)'- (.,(,_
1'7ww a,vos            $'l(   VT      89043

                                                                  A. JURISDICTION

     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended, for
     employment discrimination. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
     2000e(5). Equitable and other relief are also sought under 42 U.S.C. § 2000e(5)(g). Jurisdiction is
     also based on 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. §§ 1981 et seq. Where employment
     discrimination based upon age is alleged, jurisdiction is conferred by 29 U.S.C. §§ 626(c)(l) and
     appropriate relief is also sought.              1




                                                                     B. PARTIES

     1.         Name of plaintiff:                          I< () (' r-e.,,, Os1(\ (., /
                                                                          J
                                                                                      !
                Present mailing address:

                                                            Y90           tu c}60 E
                                                         L~~~             \Jf &qoy·3
      Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 2 of 12




2.   Name of first defendant:
     Present mailing address or
     business location:




3.   Name of second defendant:
     Present mailing address or
     business location:




4.   Name of third defendant:
     Present mailing address or
     business location:




     (Use additional sheets if necessary.)


                                  C. NATURE OF CASE

I.   The address at which I sought employment or was employed by the defendant(s) is:




2.   The discriminatory acts occurred on or about:


                                    (Month, Day, Year)

3.   I filed charges with the Anti Discrimination Division of the Utah State Industrial
     Commission regarding the defendant's discriminatory conduct on or about:

                                             /\)o\) 3r~ __ fl(~~1~5_ _
                                    (Month, Day, Year)
      Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 3 of 12




4.    I filed charges with the Equal Employment Opportunity Commission regarding the
     defendant's discriminatory conduct on or about:

                                    ~J             JO\&
                                     (Month, Day, Year)

5.   The Equal Employment Opportunity Commission sent the attached "Notice of Right to Sue"
     which I received on:
                                                    ~ol.r:\
                                     (Month, Day, Year)

     (Please attach the "Notice of Right to Sue" to this complaint.)


6.   The discriminatory acts that are the basis of this suit are:

             a.D             Failure to employ me
            b.D              Failure to promote me
             c.~             Termination of my employment
             d._c::I_        Demotion
             e.-B--          Denied equal pay/work
            f. ---'===--     Sexual harassment
            g.~              General harassment
            h..J'.2L-_       Other acts (Be specific: Attach an additional sheet if necessary)




7.   Defendant's conduct is discriminatory with respect to:

              CJ
             a.              my race                 d.   ~         my religion
              C7
             b.              my color                e.   I   I     my national origin
             c.D             my sex                  f.   CJ        my age


8.   I believe that the defendant is still committing these acts against me.

            ~yes              Ono

                                   D. CAUSE OF ACTION

1.   I allege that the defendant has discriminated against me and that the following facts form the
      Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 4 of 12




     basis for my allegations:

     a.     (1)      Count I:~(~~\)~\---'-------\-i•-"-4-l'-4        )--4J.-~--l--\-\
                                                           b---=----,L\            \ __
            (2)      Supporting Facts: (Describe exactly what each defendant did or did not do.
                     State the facts clearly, in your own words without citing any legal
                     authority. Use additional sheets if necessary.)




     b.     (I)

            (2)      Supporting Facts:




                                                 E. IN.JURY

I.   How have you been injured by the actions of the defendant(s)?

             Me.:\-0,_:              d    --r., ;sI,,..
            J) \;{, \/' ' VA   L /\().   lcJ
             Pu      ~l)v'\o\, \           ~J ll f        "/




                                         F. REQUEST FOR RELIEF

2.   I believe I am entitled to the following relief:
        Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 5 of 12



Statement of Facts

 On or about October or July 2018 Cortiney Chatterton A CO-WORKER contacted me exclusively
for work purposes. I didn't contact her until October 2018 Off the clock after hours, I didn't ask
for her phone number I am too shy for that kind of stuff... On or about October 12th my
Samsung phone made an error that day, And, J let it happen; J pressed send, J got that part and i
was intoxicated and, i was only drinking out of pain for my disability. And walking around so
much. Okay I am sorry! I apologised multiple times, contacted many different agencies, made a
huge deal just like the post office made out of it. "I write therapeutically11 I am trauma victim
myself. Its therapeutic too express yourself and get things out of the top of your head. On or
about November 10th 2018 J Sent a rebuttle to Steve Chaus Through Email and I CC'd
Downtown Station Manager Joshua Dumont and Union Rep Jennifer "Alleging discrimination,
defamation, embarrasment, bullying, harrasment, stalking me etc ... " in I stated facts and
pointed out key facts of the issue that aroze on Oct 12th 2018 (see Pg. 1) for Entire Email of
Initial Claims sent on November 11th 2018 to: Downtown Station Manager Joshua Dumont and
Union Representative Lance Henrie. "The rebuttal" is a factual statement and testimony of facts
that occurred during and before up until this point in time. Including allegations but are not
limited too: "Discrimination, defamation, embarrasment, bullying, harrasment, stalking me
etc ... " If you read that entire "REBUTTAL11 document you will see it states that I had her phone
number the entire time, (See page 2) Dated emails from My' personal email (See Pg 27) to and
from USPS, Postmaster, Union Rep, EEO etc. (see PG 3)




 Title VII of the Civil Rights Act when neither standard up until "myself" Ostler' was placed on
ad min leave shown to be related to-be successful and or would be required of in order to
succeed in by job performance or any standard operations l/E procedure on/and off-duty
conduct excludes Ostler from his' Civil Rights of 'Free Speech' 'discrimination' it is no different
than the Roman church 'we escaped Great Britain' when we founded this country. No records
of, on the job requirements on/off the job have been filled before and not since.




 I can Prove that there was at least some prior inclination/ implementation from her to me
(See PG 4) image of Twitter.com account. If they were so curious to judge me upon 3 days of
stalking me (USPS VIOLATION AND FREE SPEECH) why didn't they scroll up "an entire" Year of
my twitter? because they just got my email address, [I assume] SOMEHOW ... (See PG 25 -26)
Subpoena them. I am curious myself. There are things on my twitter that are offensive, but I
never singled anybody out. It shows that I am Honest, not trying to cheat or scam and that my
file is accurate (See for yourself PG 25 -26) Or why didn't they continue to stay on MY'
TWITTER ... Didn't seem like it was Too big of a deal. [I didn't delete it or block people] " Free
Speech, The United States Post Office was Cyber Stalking-Me' (USPS Rules), [have then supply

                                                  1
        Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 6 of 12



their Fifty-Five Pages] AGAIN.




 Yes, I have been charged for stalking before and when i got the job at USPS I was specifically
tbU:I that "Stalking" Will not be tolerated. I thought that applied to people i worked with and or
supervised me aswell. The United States Post Office, singled me out, Discriminated against me,
Violated my Civil Rights "Took my Free Speech and ran" Had me arrested (TWICE), Defamed me
(many times) (See page 1) me writing about how Phil told me that, if i am "Seen" by co-workers,
for tern to "call 911" ... They have not stopped, Called law-enforcement on me "'FREE SPEECH"'
I never broke the law on my Twitter.com Account (See page 26 of my Deleted Twitter.com) I
still have the entire file ... A screen image very pixelated (it Proves legitimacy... pixels) image of
Phone trying to correct words being it is an "accident" from PHONE(SEE PG. 5) I am not trying to
hide anything, I still have some of her text messages (see Pg 6-7) That is why there is not a (PG
8) because I am missing The actual Text i sent her "I tsnotlike" SAMSUNG ERROR which would
prove it, if you input (Pg 5) "I tsnotlike" and select "don't it would have replaced what i intended
too send her" (Page 9) is proof that samsung has auto correct issues.1/E How "l tsnotlike" can
be so many simple words as in: "Don't" "have" "am" "was" "just" "would" Etc ... Up until I was
denied my job back, By "USPS" for a mistake from my phone I thought everything to get my job
back was going according to what I was told by Lance Henrie (see PG 10) Lance Henrie, claims to
have made all, grievances "time limits" on 'his end' (Page 11.)




 Then on or about November. 3rd Lance Henrie Threatening me through Messenger (PG 12)
Shows That I got scared and filed a Complaint with the EEO (SEE PG 11. 12. and PG 3.) Also
Provided is more text messages From Lance Henrie, showing that the post office was not going
to forgive me, or believe me for my phones error (PG 13. and 10) or Free Speech, Provided
Lance Henrie Text Message shows that at they have ""upgraded security"" the Post offices
Security that is how he knew i had gone there fear tactics, defamation etc ... (See PG 29) On or
about December 13th Lance Henrie Exclaimed (See pg 34) Just so we are clear, of when. I
wouldn't call myself suffering but, i am not doing well. Even worse than when i was employed at
the post office. I don't like the word but suffering (but at-least i had my own apartment back
then), This entire ordeal has made me suffer more than I am already currently suffering from. I
am rape victim I can attach files to "My Rape" "I believe" I was kidnapped and until proven
otherwise; I was kidnapped. and this entire ordeal has had me arrested twice served my over 5
months incarcerated, took my freedom (which i fought for] It stole my future, possibility of ever
being employed again, possibility i might not be happy again, possibility i may never gain the
courage to speak to attractive young single female again. So, yes I am, Suffering, greatly. more
than I'd would like to admit and way more than people may think. The way I see it my life is
over now. I can't find work. I cant do hard labor etc ... So I have sat home and soaked it all into


                                                   2
          Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 7 of 12



myself hoping its going to blow away. but it is not going to just blow away like a garbage bag. I
am going to continue to get worse and worse. A lawsuit is the only remedy for myself; and I
didn't have the courage to face a jury while i was in jail. So here i am, without a lawyer agian
pleading at the mercy of the court to




 The last contact with "USPS" was in fact through the EEO Contact/ MSPB board in i think May
of 2019. I was Arrested on May 7th in which they would not release me I was forced to take a
plea bargain of i wanted out of jail "Termination of conviction pending" Then once i got out of
jail i didn't have any insurance for medications i need. which up until 45 days ago i haven't had
any. I have not done anything, I have been depressed in my room, no contact with friends no
contact with relatives, Rarely spoke to my parents "Who i live with" Got out of jail in Beginning
October, got on meds in February. So it has really only been Five months lncarserated and
Forty-Five days up and functioning correctly.




 I have To be honest, i took a plea soi could get out too commit suicide. I am a shy person, I
never, any harm, I feel horrible when I lose trust. I am a tortured soul, raised up in an abusive
household and I would never put someone through, what I have been through. And that is my
personal choice. I choose not to discriminate, I choose not to hate, I Choose not to retaliate, I
also had to show that i wasn't obsessed I was also accused of being obsessed with carrier
Cortiney Chatterton by Jeanette Long Downtown Station 84103 by that I mean, no contact, with
the post office, or Cortiney or anybody at USPS. I know it has been awhile but i can not
physically move on with my life "IN PURSUIT OF HAPPINESS" Without some sort of
compensation for the HardShip. I can supply Subpoenas for close relatives and close friends and
bring them all to court if i have too. They can testify that they have not seen me, heard from
me, talked to me, been over to their houses, at all even since this torture happened to me. I will
never be the same again. And I wont even give them a heads up for the subpoenas I will just
make them show up to court because unknowingly not even a courtesy because that is the type
of person I really am, I never ask for help unless there is no other remedy/option available. This
wasn't supposed to go this far, I was supposed to get my job back. I wasn't supposed to be this
far demoralised or i would have bought a lawyer IN THE FIRST PLACE "'Merit Systems Protection
Board"'




 Now that I am a Felon there is no other outcome [other than for me to get well] as in: to, get
my job back, get cortiney, gain co-workers trust, Etc ... I am forced to seek other compensatable
routes, not just now, but for the rest of my life by the employer who chose to 'remove me' They
didn't need to or have to remove me. They chose to. I didn't bring a gun to work, I would never

                                                  3
        Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 8 of 12



have brought a gun to workk or in public for that matter ... All For one mistake, an accident, I
couldnt control. I may not know what is wrong with me, "abused too much" "shy" "too much
stress" "just wanted someone to talk to" "aspergeres" "ADHD" "Anxiety" Etc ... I know one
thing, discrimination is against the law for a reason. it ruins peoples lives, people's reputations
(even people like me who don't get out very much and the only way we do get outside is to
help others.) How can I help others if I am not comfortable with what has happened to me that
I have allowed to happen to me, and no remedy other than jail, probation, court, urine tests.




 Look at the evidence "unlike" my previous employer 'The United States Post Office.' I just,
wanted my Job back, That is why I was following the rules. I believe there should be some sort
of relief for my hardship I am asking for $2,000,000.00 Which I believe is fair compensation to
for relief because $47,101.83 ... Which, over a Thirty-Three Year time frame (See PG 22) Would
be more than $2,000,000.00 especially after including: promotions, overtime, Raises,
Retirement, Double-Time, triple overtime Etc ... Thirty-Three Years, is how much longer I
planned to work there for. Which equals more than what i am asking. Any less and i won't feel
worth it. Factor in .05% raises for Thirty-Three Years, then Bonus's plus Overtime. Not including
my loss of time, charges, defamation, discrimination Etc ... All I wanted was one date with
Cortiney Chatterton and she probably doesn't even know all what has happened since Oct.
2018. I never had any problems at the United States Post Office not even one. And for me not
to get a warning maybe i could learn from this experiance, maybe they could have prevented it
by not giving out my phone number but i wasn't ever given a second chance too ...

Case Law Referances

GRIGGS V. DUKE POWER CO.

So in this case

"Ostler K." v. "United States Postal Service"

 Title VII of the Civil Rights Act when neither standard has shown to be related to-be successful
and/or to succeed in specific job requirements performance including neither standard
operating procedures on/off duty conduct excluded Ostler from his Civil Rights of 'Free Speech'
is no different than the Roman church we escaped from when we founded this country No
records of on the job requiremnts/off the job have been filled before and not since.

The anti-retaliation provisions make it unlawful to discriminate because an individual has made
a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing under Title VII, the ADEA, the EPA, the ADA, the Rehabilitation Act, or GINA. Aug 25,
2016



                                                  4
            Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 9 of 12




                                             11
"Pitman v. Pittman v. MSPB M-01154 16

      (see PG 15 a.l<.a. Lance FWD: Email)



11
     U.S.C M28R, Part IV, Section C, Chapter 8 of Veteran Rights "Rehabilitation"

if modifications or adjustments are needed to enable the Veteran to perform essential job
functions.

In this matter the United States Postal Service is a federal Agency and when hiring they asked to
pprovide them with DD-214 and other documents pertaining to employment application. "30%
Service Connected Disability" "Honorable Discharge" etc.

"Civil Rights VII"

     "Veteran status discrimination is a form of discrimination in violation of federal and/or state
law involving harassment based upon veteran status .... In labor, veteran status discrimination
occurs when an employer treats an employee discriminately because of the employee's military
veteran status. 11

State Code Title "Title 34A, Chapter 5, Utah Antidiscrimination Act"

     So not only Discrimination based upon, veteran status, not being a member of the (F)LDS
Church, Sexual Discrimination due too being in Utah, Male and not a Freemason. Live in Utah
not be a Mormon (Fundementalist Latter Day Saint) or a (Latter Day Saint) for i am not either
one. i am not even Christain.




"The Equality Act of 2010"

     "The Equality Act 2010 says you must not be discriminated against because: you are (or are
not) of a particular religion. you hold (or do not hold) a particular philosophical belief. someone
thinks you are of a particular religion or hold a particular belief (this is known as discrimination
by perception)Feb 19, 2020"




State of Utah, Title 34A, Chapter 5, Utah Antidiscrimination Act"

"Re-employment act" EEO of Utah, "The Utah Antidiscrimination Act prohibits employment
discrimination on the basis of race, color, religion, sex, age (40 or over), national origin,

                                                     5
       Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 10 of 12



disability, sexual orientation, gender identity, pregnancy, childbirth or pregnancy-related
conditions."




1. Rebuttle 11-11-2018 (See PG 24 for disability Paperwork Claimed in "REBUTTLE")

2. Proof that I had "Carrier Cortiney Chattertons phone number"

3. 12-12-2018 a dated email that i sent to steve chause in reply to his letter of propsed removal

4. Before the october 12th even I posted to My twitter account Proving What I think i Seen her
lips say,"I am game"

5. A screen image of my phone "I tsnotlike" and the possible AUTO CORRECT REPLACEMENTS
1/E what she received "I don't"

6. Oct 12 2018 text messages from Cortiney Chatterton and I "Apology" and her final text
message to me

7. Oct 12 - Oct 13 2018 "ACTUAL IN TROUBLE FOR TEXTS" One more apology from me to carrier
Chatterton and stating my intension "Make her family proud by married in temple"

8.

9. PROOF from a screen capture image of my phone screen when i mispell something it brings
up possible solutions to the misspelled word "I tsnotlike"

10. Proof that union rep claims to have made time limits "LANCE HENRIE" 12-1-2018

11. Lance Henrie started threatening me 11-3-2018 WITH/ PHONE NUMBER

12. Filed A complaint email with EEO about """Lance threatening text messages 11-3-2018'"'"

13. Proof that they Post office Management wasnt going to let this one go, relentless,
                              111
unforgiving "LANCE HENRIE"          #10 REPEAT'" 12-1-2018

14. Lance Henrie Warning me that they have upgraded security at the Main office ""Me not
thinking much of it yet""

15. Lenee Henrie CC: me in an Email to STEVE CHAUS 1/E "Douuble Jeaprody" Pittman v. MSPB
                                                       111
M-01154 16. 11-24 filed EEO Complaint 11-24-2018             2 PAGES Double Sided"'

17. Grievance 1 PG 1 requesting removal from ADMIN LEAVE Sent to Jeanette Long, Kimberly
Mortensen Sala Masiona, and Joshua Dumont



                                                   6
             Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 11 of 12



      18. Continued Grievance 1 PG. 2 Stating forced to get a return to WORK ORDER

      19. RETURN TO WORK ORDER 10-18-2018 SIGNED BY CURRENT PRIMARY CARE

      20. #10 AND #9 REPEATED AGAIN

      21. Grievance 2 PG 1. 11-2-2018 IN REFERENCE PAY Explaining my situation at that time

X'-   22. USPS PAY AND LEAVE STATEMENT report in reference to GRIEVANCE #2 "'PAY"' ((Pg. 21-23))

      23. 2018 Tax report in reference in reference to GRIEVANCE #2 "'PAY"' ((Pg. 21-23))

      24. Disability Paperwork 12-2-2013 25. Twitter Tweet Log (Pg 25-26}

      26. Twitter Tweet Log Continued

      27. Dated emails from personal email

      28 Being upfront and honest "BLUNT" With Brother "SUBPEONA HIM" 29. Flowers.com

      30. More flowers 31. Even sent her a Million 1943 Denver Mint Copper dollar penny anted
      found, it is not like lam rich and could buy her anything she dreamed of.

      I found also included as evidence

      32. I ENJOY WRITING ITS A STRESS RELIEF

      33. Realed from Jail Highlighted '"'US MARSHAL HOLD

      34. Texts from Corey a co-worker/friend 35.




                                                      7
            Case 2:20-cv-00228-DB Document 3 Filed 04/06/20 Page 12 of 12




                     DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the above action, that
he/she has read the above complaint and that the information contained therein is true and correct.
28 u.s.c. § 1746; 18 u.s.c. § 1621.


Executed at- - - - - -on- - - - - -, 19-___
            (Location)




H:\prose\vii.gui
